                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

Cathy Renee Gallo,

                      Plaintiff,                         No.18-cv-928

       v.                                                (Judge Jones)

Nancy A. Berryhill,
Acting Commissioner of
Social Security,

                      Defendant.


                                      ORDER


      AND NOW, this 15th day of February, 2019, for the reasons discussed in

the simultaneously filed memorandum, it is hereby ordered that:



            1. Plaintiff’s appeal of the Commissioner’s denial of

               benefits (Doc. 1) is granted;

            2. Pursuant to the fourth sentence of 42 U.S.C. § 405 (g),

               this matter is remanded to the Acting Commissioner of

               Social Security for further consideration consistent with

               the simultaneously filed memorandum; and
3. The Clerk of Court is directed to enter judgment in

   accordance with this Order and to mark the matter in this

   Court closed.

                                  By the Court:


                                  s/ John E. Jones III
                                  John E. Jones, III
                                  United States District Judge




                            -2-
